TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00651-CV



                                   John Stritzinger, Appellant

                                                  v.

                                   Katherine Wright, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In this cause, John Stritzinger appealed from a July 29, 2010, “Order on Report

From Therapeutic Supervisor and Motion to Return Passport.” Appellee Katherine Wright filed a

motion to dismiss this appeal for want of subject-matter jurisdiction, urging that the order on appeal

is not final and appealable and that the legislature has not granted this Court appellate jurisdiction

over this type of interlocutory order. Stritzinger initially filed a motion to consolidate this cause

with two other causes for briefing or record purposes, then filed a motion to withdraw his motion to

consolidate, then filed an “answer” in which he states that he does not oppose Wright’s dismissal

motion but requests that we seal the record in this cause. We grant Wright’s now-unopposed

motion to dismiss this appeal for want of subject-matter jurisdiction, deny Stritzinger’s motion to

seal, and dismiss as moot Stritzinger’s other pending motions.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 15, 2010




                                              2